DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.
 	Claims 1-6 are pending and under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims include within their scope methods of utilizing antibodies that specifically bind to the N-terminus or C-terminus of a predetermined peptide wherein the predetermined peptide is APP669-711.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Applicant is directed to MPEP § 2163 for guidelines on compliance with the written description requirement. 
The specification provides no antibodies that specifically bind to APP669-711 and applicant has conceded on the record that no commercially available antibodies are available for the artisan to practice the this claimed embodiment (see e.g. Remarks filed 07 Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of an antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  Further, given the well-known high level of polymorphism of immunoglobulins and 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the full genus of antibodies to be used, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of antibodies that specifically bind to the N-terminus or C-terminus of Aβ1-40 or Aβ1-42, wherein those antibodies also would be expected to bind to APP669-711, does not reasonably provide enablement for the use of antibody that specifically binds to APP669-711. The make and use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claimed invention includes within its scope the use of antibodies that specifically bind APP669-711. The specification fails to disclose the complete sequence and structure of any particular antibody that specifically binds to APP669-711 and none are disclosed in the prior art. 
As stated above, while generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein “instead of analogizing the antibody-antigen relationship to a ‘key in a lock,’ it [is] more apt to analogize it to a lock and ‘a ring with a million keys on it.” (Internal citations omitted). The relevant antibody art confirms this quandary, indicating that “knowledge of an epitope or antigen used to generate a monoclonal antibody is insufficient for making the original antibody available, even if suitable in vitro test systems for screening are used.” See p. 8, lines 3-5 of WO 2009/033743 A1. Therefore, 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
Given the breadth of the claims, which includes using antibodies that are not available to the general public, the state of the art which fails to teach the antibodies, and the lack of working examples and guidance commensurate with the scope of the claims, the large degree of experimentation required in order to accomplish the methods would be undue.
It is noted that amending the claims to more specifically describe the antibodies to be used in the instant method claims, i.e. with more explicit and concrete steps, would likely be helpful in overcoming the instant rejection. For example, the specification teaches antibodies that are commercially available to the artisan in order to make and use the claimed invention. 	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires “preparing peptide fragments by digesting with a protease Aβ1-40 and APP669-711 separated” is indefinite language. The examiner is unable to determine what concrete method step(s) is/are encompassed by the instant limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of patent protection sought. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 stand rejected and claims 4 and 5 are newly rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0294138 A1 (IDS, 08/27/2020) and as evidenced by Bateman et al. (Nature Medicine 2006; IDS, 08/27/2020) and further in view of Kleinschmidt et al. (US 20110166035 A1, PTO-892, 07/09/2021). 
The ‘138 document teaches a peptide analyzing method comprising: separating a predetermined peptide by immunoprecipitation using an antibody which specifically binds to the N-terminus of the predetermined peptide (i.e. amyloid-beta); preparing peptide fragments by digesting with a protease (i.e. trypsin) the predetermined peptide separated; and detecting via mass spectrometry, among the peptide fragments, a peptide fragment at a terminus opposite to a terminus binding to the antibody (i.e. at the C terminus; see [0089]), as in claims 1 and 4. The ‘138 document teaches that the amyloid-beta is produced by cleaving an amyloid precursor protein (see [0087]), as in claim 3. The ‘138 document teaches that the mass spectrometry, i.e. nano-LC tandem MS, was performed as described in Bateman et al. 
Kleinschmidt teaches similar peptide analyzing methods wherein various isoforms of the predetermined peptide, i.e. amyloid-beta, including Aβ1-40 and Aβ1-42, wherein the amyloid-beta peptides are initially isolated by immunoprecipitation carried out at least twice based on a sequence at the C-terminus side of Aβ1-42 being different from that of Aβ1-40 or APP669-711 and based on a sequence at the N-terminus side of Aβ1-40 or Aβ1-42 being different from that of APP669-711 (see e.g. [0172]-[0226]), which can be followed by mass spectrometry (see e.g. Kleinschmidt claims 1, 17 and 28), as in the instant claims. Kleinschmidt fails to teach digesting with a protease after immunoprecipitation. 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of ‘138 document and Kleinschmidt. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed since both ‘138 document and Kleinschmidt teach methods for isolating multiple isoforms of amyloid-beta, including Aβ1-40 and Aβ1-42, while Kleinschmidt provides more specific teachings on how to initially isolate these multiple isoforms simultaneously by utilizing N-terminal and C-terminal pairs of .  
 
Response to Arguments
Applicant's arguments filed 07 January 2022 have been fully considered but they are not persuasive. Applicant asserts that the cited references do not teach or suggest that the immunoprecipitation is carried out at least twice based on a sequence at the C-terminus side of Aβ1-42 being different from that of Aβ1-40 or APP669-711 and based on a sequence at the N-terminus side of Aβ1-40 or Aβ1-42 being different from that of APP669-711. Applicant alleges that the "the immunoprecipitation is carried out at least twice" of the claimed subject indicates capturing the C-terminus of Aβ1-42 by antibody (a) (separating from Aβ1-40 and APP669-711) and capturing C-terminus of Aβ1-40 and APP669-711 by antibody (b) (separating from Aβ1-42). Applicant asserts that the claimed subject matter has the following flow (i) distinguishing difference in C-terminus sequence by antibodies, (ii) digestion and (iii) distinguishing difference in N-terminus sequence by mass spectrometry, wherein the peptides are identified and/or quantified by the combination of immunoprecipitation and mass spectrometry.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (i) distinguishing difference in C-terminus sequence by antibodies, (ii) digestion In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Contrary to applicant’s argument, the quoted phrase “the immunoprecipitation is carried out at least twice based on a sequence at the C-terminus side of Aβ1-42 being different from that of Aβ1-40 or APP669-711 and based on a sequence at the N-terminus side of Aβ1-40 or Aβ1-42 being different from that of APP669-711” does not actually require what applicant alleges. The quoted phrase only requires that the immunoprecipitation is carried out at least twice with reagents specific to the C-terminus of Aβ1-42, which is different than Aβ1-40 or APP669-711 (both of these peptides end at Aβ residue 40) and one must measure the N-terminus side of Aβ1-40 or Aβ1-42 being different from that of APP669-711 (this peptide begins at 3 residues prior to Aβ residue 1). Kleinschmidt teaches immunoprecipitation carried out at least twice with antibodies that bind to e.g. residues Aβ33-42 and residues Aβ1-5, for example (i.e. 21F12 and 3D6, respectively (see [0173], [0211], and [0226])), thus meeting the claimed limitation. If applicant intends for the claims to require the specific “flow” noted by applicant, applicant must amend the claims to more specifically define said flow. The current claim language has a broader scope than what applicant asserts. 
Applicant asserts that APP669-711 is a peptide found by the present inventor and that there are no commercially available antibodies that specifically discriminate N-terminus of APP669-711. Therefore, applicant asserts that APP669-711 cannot be 
This is not found persuasive because although claims 1-5 have within their scope detecting APP669-711, independent claim 1 requires the peptides to be measured in the alternative., i.e. “wherein the predetermined peptide is at least one of Aβ1-40, Aβ1-42 and APP669-711”. Therefore, the claims do not absolutely require that two antibodies are used to identify and/or quantify all three peptides. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
15 January 2022